Case 19-23630-GLT       Doc 22     Filed 01/08/20 Entered 01/08/20 16:58:25            Desc Main
                                   Document     Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        IN RE: LionHeart Event Group, LLC,  :               Bankruptcy No. 19-23630-GLT
                                            :
              Debtor.                       :               Chapter 7
        ___________________________________ :
                                            :
              LionHeart Event Group, LLC,   :
                                            :               Document No.
              Movant,                       :
                                            :
                            v.              :
                                            :
              Rosemary Crawford,            :
              Chapter 7 Trustee,            :
                                            :
              Respondent.                   :

                 MOTION TO CONTINUE MEETING OF CREDITORS

       AND NOW comes the Debtor, by and through its attorney, Brian C. Thompson, Esquire,
and the law firm of Thompson Law Group, P.C., and files this Motion to Continue Hearing
representing as follows:

   1.      Debtors’ Chapter 7 case was filed on September 13, 2019.

   2.      Debtor’s 341 Meeting of Creditors was originally scheduled for November 25, 2019.
           Debtor was not able to appear, and the Meeting of Creditors was rescheduled for
           January 13, 2020.

   3.      Debtor’s Counsel has an unavoidable conflict on January 13, 2020.

   4.      No parties in interest will be prejudiced by continuing the meeting.

   5.      Movant requests that the meeting be continued to the next available date.


   WHEREFORE, Debtor respectfully requests that this Honorable Court enter an Order
continuing the Section 341 Meeting of Creditors to the next available date.

                                                            /s/Brian C. Thompson
                                                            Brian C. Thompson, Esquire
                                                            Attorney for Debtor(s)
                                                            Pa. I.D. #91197
                                                            Thompson Law Group, P.C.
Case 19-23630-GLT   Doc 22   Filed 01/08/20 Entered 01/08/20 16:58:25   Desc Main
                             Document     Page 2 of 2


                                                 125 Warrendale-Bayne Rd., Ste 200
                                                 Warrendale, PA 15086
                                                 (724) 799-8404 Telephone
                                                 (724) 799-8409 Facsimile
                                                 bthompson@thompsonattorney.com
